DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruse (US 9,758,124).  Kruse discloses:
With regard to claim 15 - An airbag comprising: 
a cushioning surface configured to be contacted by a user to cushion the user after inflation of the airbag; and 
at least one cushioning surface positioning vent coupled to the cushioning surface, wherein the airbag is structured so that the at least one cushioning surface positioning vent 140 is actuatable to direct a flow of gas exiting an interior of the airbag so as to produce a reaction force which moves the entire cushioning surface to a predetermined location prior to contact of the user with the cushioning surface (see Fig. 5A).

With regard to claim 16 - A method of moving an entire cushioning surface of an airbag in a predetermined direction after inflation of the airbag, the method including steps of: 

responsive to a control signal, actuating the at least one cushioning surface positioning vent 140 so as to produce the reaction force which moves the entire cushioning surface in the predetermined direction (see Figs. 4A and 5A).

Allowable Subject Matter
Claims 1-12, 14, 17, and 18 are allowed.

Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. Kruse discloses that the vent 140 may be opened during deployment, thus transitioning the airbag from the configuration seen in Fig. 4A, in which it is fully extended, to the configuration seen in Fig. 5A via a reaction force causing a decrease in pressure, moving the entire surface of the airbag away from the occupant.  As claims 15 and 16 have not been amended to recite that the cushion surface is moved in a direction transverse to the deployment direction of the airbag, it remains rejected as before.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 19, 2021



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616